Citation Nr: 1443209	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  05-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an ocular disability, claimed as secondary to service-connected glomerulonephritis.  

2.  Entitlement to an effective date prior to May 18, 2007, for the grant of a 60 percent rating for chronic glomerulonephritis.  

3.  Entitlement to a total disability rating based on individual unemployability based on service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1985 to December 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico (which denied service connection for a vision disability); an October 2007 rating decision (which granted a 60 percent rating for chronic glomerulonephritis, effective May 18, 2007; the Veteran seeks an earlier effective date); and a September 2008 rating decision (which denied a TDIU rating).  The Veteran failed to appear for a Travel Board hearing scheduled at his request in December 2007.  

In August 2008 and July 2010, the Board remanded the case to the RO for additional development of the claim for service connection for a vision disability.  When the record was returned to the Board after the July 2010 remand, additional records were associated with the file showing that the Veteran had perfected appeals to the Board regarding the earlier effective date and TDIU claims.  On VA Form 9, regarding his TDIU claim received in May 2009, the Veteran indicated his desire for a Travel Board hearing.  In a subsequent letter, he indicated that he left the United States in May 2010 (it appears he was residing in Costa Rica at the time).  Attempts by the VA and the Veteran's representative to contact the Veteran to determine whether he still desired a Board hearing were futile, as noted in a June 2014 statement by the Veteran's representative, who requested that the Board proceed to adjudicate the appeal.  In July 2014 the representative received and submitted to the RO in San Diego, California additional documents from the Veteran, to including a change of address form showing he now resides in California.  The representative did not alter the previous request for the Board to proceed with appellate review.  The Board finds that the hearing request remains withdrawn.  

The issue of entitlement to an increased rating for chronic glomerulonephritis was raised by the Veteran in a statement received in March 2014, and additional documents regarding such claim were received in July 2014.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a vision disability, claimed as secondary to glomerulonephritis, and entitlement to a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  In September 2004, the Veteran submitted a claim for an increased rating for chronic glomerulonephritis; the RO denied the claim in a June 2005 rating decision.  

2.  Prior to the expiration of the appeal period for the June 2005 RO rating decision, the Veteran submitted additional evidence to show the kidney disability increased in severity.  

3.  Beginning September 8, 2005, and no earlier, the evidence shows that the Veteran's chronic glomerulonephritis was manifested by constant albuminuria with some edema and definite decrease in kidney function.  

4.  An October 2007 rating decision granted a 60 percent rating for glomerulonephritis, effective May 18, 2007.  


CONCLUSION OF LAW

A 60 percent rating for glomerulonephritis is warranted from (the earlier effective date of) September 8, 2005.  38 U.S.C.A. §§ 1155, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.400(o), 4.115a, 4.115b, Diagnostic Code (Code) 7502 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of:  
(1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal is from the effective date of an award on a claim for an increased rating.  The filing of a notice of disagreement on the "downstream" issue of entitlement to an earlier effective date for the award does not trigger additional 38 U.S.C.
§  5103(a) notice.  Therefore, the notice provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have no applicability in this matter.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity for a hearing before the Board but declined a hearing on this issue in his substantive appeal in October 2008.  The RO has obtained relevant VA records.  The Veteran has not identified any records pertinent to this issue that remain outstanding.  As in a claim for an earlier effective date the determination is based primarily on historical records, VA has not arranged for a contemporaneous medical examination (see 38 U.S.C.A. § 5103A(d)); such examination would be pointless because current medical evidence is irrelevant to the claim.  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, and historical VA medical evidence relevant to the claim for a higher rating for chronic glomerulonephritis.  As there is no indication of the existence of pertinent evidence, the Board concludes that no further assistance to the Veteran in developing facts pertinent to the claim is required to comply with VA's duty to assist. 

Legal Criteria, Factual Background, and Analysis

An October 2007 rating decision increased the rating for the Veteran's service-connected kidney disability from 30 percent to 60 percent, effective May 18, 2007.  The RO indicated that the effective date for the rating increase was based on the date of receipt of the claim for a higher rating.  The Veteran has alleged that an effective date for the award earlier than May 18, 2007 is warranted; he maintains that he initially filed a claim for a higher rating on June 15, 2004, and that such date is the correct effective date for the increased rating.  

Under 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400, unless specifically provided otherwise, the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  An effective date for an increased rating prior to the date of claim may be granted if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Under 38 C.F.R. § 4.115b, Code 7502, chronic nephritis is rated under the provisions for renal dysfunction under 38 C.F.R. § 4.115a.  A 30 percent rating is warranted where there is albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Code 7101.  A 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Code 7101 (i.e., diastolic pressure predominantly 120 or more).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Contrary to the Veteran's assertions, the RO did not receive the Veteran's claim for a higher rating for his kidney disability on June 15, 2004; rather, on that date his claim seeking service connection for eye, hearing, and back disabilities was received.  However, soon after that date, on September 23, 2004, he filed a statement, alleging a "worsening renal condition."  Attached to such claim was a September 2004 statement from a VA physician (Dr. A.T., chief of the renal section) supporting the claim.  The physician indicated that the Veteran's nephritis (Alport's syndrome) was shown to have worsened by the fact that his serum creatinine level rose to 1.3 mg/dL in the beginning of 2004 from 1.1 mg/dL in 1997 and would probably progressively deteriorate, and that he took antihypertensive medications for his hypertension.  The Veteran then underwent a VA examination in April 2005, when his blood pressure reading was 128/83 and laboratory studies showed his creatinine and albumin levels to be 1.4 mg/dL and 3.2 mg/dL, respectively.  There was no pedal or hand edema.  The diagnosis was renal insufficiency/nephritis, chronic, stable.  As for the creatinine level, the examiner remarked that it had been stable for the past five years, and it was also concluded that there had been no kidney function change during that same period.  

Based on the foregoing evidence, a June 2005 rating decision denied the Veteran's claim for a rating higher than 30 percent for glomerulonephritis.  That rating decision, however, did not become final (see 38 C.F.R. § 3.160(d)) given that "new and material evidence" was received prior to the expiration of the appeal period on June 15, 2006 (i.e., one year from the notification of the rating decision on June 15, 2005), as will be discussed below.  According to 38 C.F.R. § 3.156(b), such new and material evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  

As for the "new and material evidence," the Veteran submitted a statement on January 4, 2006 in which he indicated that the previous month when he submitted evidence in connection with another issue on appeal he "meant to appeal [his] kidney condition as worsening."  He asserted that in 2004 his serum creatinine was 1.3 mg/dL and now (in 2005) it was 1.5 mg/dL.  In an April 2006 statement, a treating health care provider indicated that he had seen the Veteran in the clinic since December 2005 for Alport's syndrome characterized by nephrotic proteinuria.  He noted that there had been a rise in serum creatinine from 1.1 mg/dL in 1997 to 1.5 mg/dL currently.  He reviewed nephrology notes on September 8, 2005 and November 10, 2005, stating that they document a decline in the Veteran's renal function.  A review of the September 2005 nephrology record found that the Veteran's physician asserted that the Veteran's renal function had slightly deteriorated with a creatinine of 1.5 mg/dL, heavy proteinuria (around 3 gm/24 hour), hypoalbuminemia, and foot edema the previous week (now resolved).  The Veteran's blood pressure was 125/72.  A review of the November 2005 nephrology record indicates similar findings, with blood pressure of 120/65.  The RO did not readjudicate the Veteran's claim for a higher rating in light of this new evidence which was submitted within a year of the June 2005 rating decision, and the Veteran's increased rating claim therefore remained pending.  

Later, on May 18, 2007, the Veteran through his representative submitted a VA physician's statement in support of a kidney condition "on appeal at this time" or alternatively as new evidence to reopen a claim for the kidney condition.  (Evidently, the status of his increased rating claim was not clear to the Veteran.)  In his statement, dated May 16, 2007, the VA physician indicated that he had been following the Veteran for several years for Alport's syndrome.  He asserted that the Veteran's kidney function had shown a slow deterioration with recent serum creatinine of 1.5 to 1.6 mg/dL and increased protein excretion, signifying progression of the kidney failure.  The Veteran then underwent a VA examination in June 2007, when his blood pressure reading was 124/65 and laboratory studies showed his creatinine to be 1.5 mg/dL.  His albumin, as recorded earlier in August 2006, was 3.8 mg/dL.  The diagnoses were Alport's syndrome, proteinuria, and renal insufficiency. 

Based on the foregoing evidence, an October 2007 rating decision granted a 60 percent rating for glomerulonephritis, effective May 18, 2007 (as the date of receipt of the claim for increase).  The Board finds, however, that the RO did not properly apply the pertinent law and regulations pertaining to effective dates in a claim for increase, and that correct application of such provisions, in conjunction with the application of pertinent rating criteria, results in an earlier effective date of September 8, 2005.  

As set out above, in a claim for an increased evaluation, the effective date will be the latter of the date of receipt of the claim or the date entitlement arose, except where it is factually ascertainable that an increase in disability had occurred within the one year prior to the date of claim.  38 C.F.R. § 3.400(o)(1),(2).  Thus, at the outset it is necessary to establish the date of receipt of the claim.  The RO in the October 2007 rating decision stated that the claim was received on May 18, 2007, without considering that the Veteran in fact already had a claim pending in May 2007.  The RO apparently overlooked the Veteran's statement of January 2006, wherein he clearly expressed that his kidney condition was worsening (he compared his creatinine levels of 2004 with those of 2005) and the April 2006 statement from a treating health care provider, who noted that nephrology notes beginning on September 8, 2005 document a decline in the Veteran's renal function.  Such evidence, along with additional VA outpatient records in 2005, was received before the expiration of the period in which to appeal the June 2005 rating decision.  Thus, the June 2005 rating decision had not become final, and his claim remained pending and awaiting re-adjudication in light of the new evidence.  The RO did not re-adjudicate the pending claim until October 2007.  In other words, the Veteran's increased rating claim, which was filed on September 23, 2004, remained pending until its final adjudication in October 2007.  
For the purpose of determining the effective date for the 60 percent rating, the date of claim on September 23, 2004 is the operative date, and the Board reviews the record to determine if a 60 percent rating was factually ascertainable at some point during the year prior to September 23, 2004.  Otherwise, by law the proper effective date is either the date of receipt of the claim on September 23, 2004 or the date entitlement arose, whichever is later.  A review of the record does not show an increase (per the evaluation criteria) in the Veteran's glomerulonephritis occurring at some distinct point within the year prior to the submission of the September 2004 claim.  Rather, the medical evidence shows that September 8, 2005 (a year after the date of receipt of the claim) is the earliest date the Veteran's kidney disability is shown to have met the criteria for a 60 percent rating.  As the date entitlement arose is later than the date of receipt of the claim, it is the proper effective date for the award in this case.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board finds that the Veteran met the criteria for a 60 percent rating as shown in a VA outpatient treatment record as of September 8, 2005.  This is the earliest date as of which it is shown that an increase in the kidney disability had occurred.  There is no evidence from which it is factually ascertainable that a higher rating was warranted within the one year period prior to the receipt of the claim in September 2004.  Nor is there support for a higher rating in evidence at the time of the receipt of the claim in September 2004.  For example, VA clinical records show that in August 2003 the Veteran's serum creatinine of 1.4 mg/dL was essentially unchanged since 1999; his blood pressure at that time was 124/70.  In January 2004, blood pressure was 119/76.  In July 2004, blood pressure was 107/64, and there was no edema in the extremities.  Blood pressures in September 2004 and October 2004 were 128/75 and 134/86, respectively.  In December 2004, blood pressure was 129/83, and the physician noted that the Veteran's "renal function remains at 1.4 mg/dL (has not changed greatly in the last 5 years)."  In March 2005, blood pressure was 128/83, and there was no edema in the extremities.  In April 2005, blood pressure was 110/78, and it was noted that renal function was stable and that blood pressure was well-controlled.  

It is significant that the Veteran's health care provider indicated in April 2006 that in reviewing the Veteran's medical record the deterioration of his renal function was evident from the September 8, 2005 VA record.  In other words, he singled out the clinical findings at that time as signifying a change in the Veteran's condition.  As earlier discussed, VA records prior to that date do not show evidence of the criteria for a 60 percent rating, that is, there was no constant albuminuria with some edema, a definite decrease in kidney function, or hypertension that was at least 40 percent disabling under Code 7101.  While a VA examiner in April 2005 indicated that there was albuminuria that was constant, there was no edema at that time, kidney function was stable as it had been for years, and diastolic pressure was 83.  The Board also notes the September 2004 statement of a treating physician (Dr. A.T.), asserting that the Veteran's medical record documented worsening renal function.  However, he was comparing the Veteran's creatinine levels from 1999 with those from the beginning of 2004, and he later remarked on a December 2004 outpatient record that the Veteran's renal function for the past five years had been relatively stable.  Thus, his September 2004 statement cannot be construed as a finding that there was a definite decrease in kidney function at that time.  A year later in December 2005, the same physician's assertions became more definitive, when he indicated that the Veteran's kidney function had shown deterioration lately, with a creatinine of 1.5 mg/dL.  

In sum, as it is medically documented that the Veteran's chronic glomerulonephritis increased in severity to the extent that it met the criteria for a 60 percent rating on September 8, 2005, and no earlier, while his claim remained pending, the correct effective date for the 60 percent rating is September 8, 2005.  

The Board acknowledges the Veteran's claim that the effective date should be June 15, 2004, when he initially filed a claim with VA.  However, not only did the June 2004 claim not communicate a request or desire for a higher rating for the kidney disability (and therefore cannot be construed as a claim for increase; see 38 C.F.R. § 3.155), but also significantly (as discussed above), the criteria for a 60 percent rating were not met, and there was no entitlement to such rating.  




ORDER

An earlier effective date of September 8, 2005 for the award of a 60 percent rating for chronic glomerulonephritis is granted, subject to the regulations governing payment of monetary awards.  


REMAND

In July 2010, the Board remanded the case to the RO to afford the Veteran an examination by an ophthalmologist, as specified in an earlier Board remand in August 2008.  Later in July 2010, a VA examiner provided a medical opinion based solely on a review of the record, given that the Veteran did not show for the examination.  However, the record does not contain evidence to show that the Veteran was timely notified of the examination.  Moreover, the medical opinion is not complete, as requested in the Board remand, and is therefore inadequate to decide the claim.  For example, the examiner did not furnish an opinion regarding whether the Veteran's kidney disability aggravated his corneal abnormalities.  The examiner indicated that an association between the Veteran's glomerulonephritis, Alport's syndrome, and his corneal abnormalities could not be resolved without resorting to speculation.  The Board observes that before it can rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

Regarding the TDIU claim, a medical opinion addressing the Veteran's employability status in light of his service-connected disabilities is needed to decide the claim.  The Board notes that the Veteran recently filed a claim in March 2014 for a rating higher than 60 percent for his kidney disability, and with the claim submitted additional medical evidence suggesting a worsening of the condition (i.e., he was hospitalized in February 2014 for end stage renal failure and is now on hemodialysis three times a week).  

Accordingly, the case is REMANDED for the following:
1.  Obtain for association with the record all private and VA treatment records, evaluation reports, and laboratory studies in connection with the Veteran's health care for his kidney disability since 2010.  It appears from records (including recently received medical release forms from the Veteran found in his electronic VA record) that in 2014 he resided both in Florida and in California, receiving treatment from a private facility in Winter Park, Florida and from the VA Medical Center in La Jolla, California.  

2.  Thereafter, arrange for the Veteran to be examined by an ophthalmologist.  The Veteran's record must be reviewed by examiner in conjunction with the examination.  Based on the examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:  : 

a). Does the Veteran have any ocular pathology characteristic of glomerulonephritis, Alport's syndrome?  If so, please identify such pathology.  

b). If the response to (a) is no, does that Veteran have any current ocular pathology that was caused or aggravated by his glomerulonephritis, Alport's syndrome?  If so, please identify such pathology.

c). If either pathology characteristic of glomerulonephritis or pathology caused or aggravated by glomerulonephritis is found, please describe in detail the symptoms and impairment associated with such pathology and comment on their effect on the Veteran's occupational functioning and daily activity.

The examiner should include rationale for all opinions.  The consulting ophthalmologist is asked to review, and comment upon, the following:  VA eye examination reports of October 2004, January 2010, and July 2010; the opinion in a November 2004 VA optometry note; an April 2006 entry ("letter to patient") in a VA outpatient record; and the statements by a VA Chief of a renal section (Dr. A.T.) in September 2004, in December 2005, and in May 2007. 

If a requested opinion cannot be provided without resort to mere speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training).

3.  After the above development is completed, arrange for the Veteran to be examined by an appropriate physician to determine the effect of his service-connected glomerulonephritis and bilateral hearing loss on his employability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record the examiner should provide an opinion that responds to the following:

Do the Veteran's service-connected chronic glomerulonephritis and bilateral hearing loss render him unable to engage in substantially gainful employment consistent with his education and occupational experience.  The examiner should describe the combined effect of the Veteran's chronic glomerulonephritis and bilateral hearing loss on his occupational daily activity functioning.  The examiner is advised that age may not be considered as a factor in evaluating the Veteran's employability. 

4.  Thereafter, review the record and readjudicate the claims of service connection for an ocular disability as secondary to service-connected glomerulonephritis, and for a TDIU rating. If either remains denied, furnish the Veteran and his representative an appropriate supplemental SOC, afford them opportunity to respond, and return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


